NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12333

            COMMONWEALTH    vs.   LARRY D. WAMPLER, JR.


                           August 18, 2017.


Practice, Criminal, Capital case, Postconviction relief, Appeal.


     The defendant, Larry D. Wampler, Jr., was convicted of
murder in the first degree by reason of deliberate
premeditation. We affirmed the conviction. Commonwealth
v. Hung Tan Vo, 427 Mass. 464 (1998). 1 The defendant recently
filed, in the Superior Court, a motion to vacate, set aside, or
correct sentence, which was denied. He then applied to a single
justice of this court for leave to appeal from the denial of
that motion pursuant to G. L. c. 278, § 33E. The single justice
denied the application. The defendant has appealed, and the
Commonwealth has moved to dismiss the appeal. "A defendant who
is denied leave to appeal from a single justice acting as a
gatekeeper pursuant to the last sentence of G. L. c. 278, § 33E,
has no right to appeal from the single justice's ruling denying
leave. The single justice's ruling is 'final and
unreviewable.'" Commonwealth v. Companonio, 472 Mass. 1004
(2015), quoting Commonwealth v. Gunter, 456 Mass. 1017, 1017
(2010). The defendant cannot appeal to the full court. 2

                                     Appeal dismissed.


     1
       At the time of trial, the defendant was referred to as
Hung Tan Vo. He now goes by the name Larry D. Wampler, Jr.
     2
       Because the defendant has no right to appeal to the full
court, his motion for appointment of counsel in this court is
also denied. There is no right to counsel where there is no
right to appeal.
                                                                   2



     The case was submitted on briefs.
     Larry D. Wampler, Jr., pro se.
     Jamie Michael Charles, Assistant District Attorney, for the
Commonwealth.